Order entered January 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01328-CV

                 IN THE INTEREST OF J.S., JR. AND S.A.S., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-13-00877-W

                                             ORDER
       Before the Court is appellant’s January 22, 2019 second motion for an extension of time

to file a brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on January 22, 2019 filed as of the date of this order.

       Appellee’s brief is due within twenty days of the date of this order. See TEX. R. APP. P.

38.6(b).

                                                       /s/    ERIN A. NOWELL
                                                              JUSTICE